Quillian, Judge.
In Fahrig v. Garrett, 224 Ga. 817, 818 (165 SE2d 126), the Supreme Court held: “An appeal before this court must be decided on the record sent up. The appellant *417is bound to file the transcript of the evidence within 30 days of the filing of his notice of appeal, or if the transcript cannot be obtained within that time he must obtain an extension of time to file the transcript. The burden is his. When, according to the record here, he does not timely file such transcript, it can only be said that it affirmatively appears from the record that such failure was caused by the appellant.” In the case we now consider the notice of appeal was filed on March 21, 1969, while the transcript of evidence was not filed until June 25, 1969, more than 30 days thereafter. The record contains no order extending the time for filing the transcript, no application for an extension was made before the expiration of 30 days from the date the notice of appeal was filed and no excuse was offered for the failure to timely file it. Hence, under authority of the Fahrig case, on motion by the appellee the appeal must be
Argued September 12, 1969
Decided September 30, 1969.
B. Hugh Ansley, John MacAskill, for appellants.
Neely, Freeman & Hawkins, Paul M. Hawkins, William E. Cetti, Bryan, Carter, Ansley & Smith, W. Colquitt Carter, Swift, Currie, McGhee & Hiers, J. Lewis Sapp, for appellees.

Dismissed.


Pannell and Evans, JJ., concur.